Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered on or about March 17, 2005, which, to the extent appealed from as limited by the brief, denied the motion of defendant Yates Restoration Corp. for summary judgment dismissing plaintiffs Labor Law § 240 (1) and § 241 (6) claims, unanimously affirmed, without costs.
Summary judgment dismissing plaintiffs Labor Law § 240 (1) claim was properly denied since the evidence showing that the scaffold utilized by plaintiff tipped when plaintiff and his coworker, “very near” to each other, exchanged places causing both of them to fall to the ground, did not permit the court to conclude, as a matter of law, that plaintiffs act of unhooking his safety belt was the sole proximate cause of his harm (see Fajardo v Trans World Equities Co., 286 AD2d 271 [2001]).
Inasmuch as plaintiff alleged in the bill of particulars that Yates violated Industrial Code (12 NYCRR) § 23-5.8 and there was no evidence presented as to whether Yates provided tie-ins in accordance with the Code’s requirement, the court properly denied Yates’ motion for summary judgment dismissing the Labor Law § 241 (6) claim.
We have considered appellant’s remaining contentions and find them unavailing. Concur—Buckley, P.J., Mazzarelli, Andrias, Saxe and Sullivan, JJ.